DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20150352437 A1 (Koseki)
WO 2019/041171 A1 (LE)
US 20200356233 A1 (input on HMD, Fig.11 and para 65)
US 20190026071 A1 (para 203, Figs. 3-5)
US 20180330521 A1 (para 58, Fig.1)
US 20190011981 A1 (Fig.13, 14, 8, 9 para 89)
US 20160357017 A1 (para 3, 35, 49, Fig.15)
US 20170180721 A1 (para 2 Fig.1)




Response to Remarks/Arguments

Claim objections has been withdrawn in view of amendments to the claims.
Applicant’s arguments with respect to claim   prior art rejection have been fully considered but are moot in view of the new grounds of rejection



Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-18 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.
Claim 1 recites the limitation "An information processing system comprising a wearable goggle assembly device including an inertia sensor, and a display, a hardware operation portion and one or more processors," 

There is confusion whether “a display, a hardware operation portion and one or more processors” meant to be included in the “wearable goggle assembly device” or they are simply part of the “An information processing system comprising”.


Limitations of other independent claims produce similar confusion and clarifying amendments are needed. Dependent claims inherit this issue. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koseki in view of LE.


Regarding Claim 1 Koseki teaches an information processing system comprising 
a wearable goggle assembly including an inertia sensor, a display, and one or more processors[(para 4-6; para 254; gyro/6-axis/acceleration sensor para 159)]:,, 
a hardware operation portion (para 157)
wherein the one or more processors are configured to, while the wearable goggle assembly is worn execute: 
a hardware operation portion (“performed an operation input using a device (e.g., keyboard) other than the game controller 1200” para 242 also see para 157)
displaying, on the display, an image of a virtual space captured by a virtual camera, the virtual space including an object for invoking predetermined processing; 
acquiring movement data based on an output of the inertia sensor [(para 132 6-axis sensor; gyro sensor acceleration sensor {para 159})] and operation data based on an operation input to the operation portion[(para 242)] : 
controlling posture of the virtual camera in the virtual space based on the movement data [(para 132; virtual camera is controlled based on motion; posture detection {para 124}; Fig.5 virtual camera 10)]; and 
:[(Fig.5; para 145; “the player 2 stretches the left arm forward” teaches predetermined operation input; left hand object=predetermined object “When the left hand object 14 has reached the left selection target 24, or is situated at a given distance from the left selection target 24, the display state of the left hand object 14 is changed”. Controller object 12 also teaches claimed predetermined object as based on player operation display state changes when the player hand reaches out to the controller {para 176, Fig.13 S60-S70} )] 

Koseki does not explicitly show a hardware operation portion is included in the wearable goggle assembly

However, in the same/related field of endeavor, LE teaches a hardware operation portion is included in the wearable goggle assembly and based on the input the virtual button are displayed (i.e. processing on the virtual button is performed. Changing from one button to another)[( Fig.2-1, 2-2; page 3 of the translation “Graphic label”; also see “Summary of the invention” The abstract)] 


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would improve the user experience.  

 


Koseki additionally teaches with respect to Claim 2. The information processing system according to the claim 1, wherein the one or more processors are further configured to execute determining whether at least a part of the object is included in the field of view of the virtual camera[(determine the whether the controller object is in the virtual camera field of view {para 147, 134, 149; LE Fig.2-1, 2-2; page 3 of the translation “Graphic label”; also see “Summary of the invention” The abstract })] .  

Koseki in view of LE additionally teaches with respect to Claim 3. The information processing system according to the claim 1, wherein the one or more -4-NAKAMURA et al.Atty Docket No.: RYM-0723-4727 Appl. No. 16/507,169 processors are further configured to execute displaying on the display  an image of the operation portion based on the at least a part of the object being  included in the field of view of the virtual camera [(Koseki Fig.8A, 12, 14 & 24; LE Fig.2-1, 2-2; page 3 of the translation “Graphic label”; also see “Summary of the invention” The abstract)] .  

Koseki additionally teaches with respect to Claim 4. (Currently Amended) The information processing system according to the claim 1, wherein the predetermined processing comprises transitioning to a scene related to the object [(Fig.7A para 145)] .  

Koseki additionally teaches with respect to Claim 5. The information processing system according to the claim 1, wherein the object includes a plurality of objects, and the one or more processors are further configured to execute specifying one object out of the plurality of objects if at least a part of the object in the virtual space is included in the field of view of the virtual camera when an operation input for changing a operation target is received, and performing processing relevant to the specified object as the predetermined processing[(para 150; Fig.6A, Fig.7A; based on one of left hand or right hand object’s operation input that particular object display changes )] .  

Koseki additionally teaches with respect to Claim 6. The information processing system according to the claim 1, wherein the one or more processors are further configured to execute controlling the posture of the virtual camera in the virtual space based on a posture of the goggle device[(para 175)] .  

Koseki additionally teaches with respect to Claim 7. The information processing system according to the claim 6, wherein the virtual camera is located at a first specific position in the virtual space[(para 209, 132 & Fig.5)] .  

Koseki additionally teaches with respect to Claim 8. The information processing system according to the claim 6, wherein the object is located at a second specific position in the virtual space[(Fig.5 14 or 16 & para 135; given that there is no first “specific position” as part of claim 8’s dependence, the broadest reasonable interpretation of second specific position; in this case the position specified by the actual hand positon; also see para 142)] .  

Koseki additionally teaches with respect to Claim 9. The information processing system according to the claim 6, wherein the one or more processors are further configured to execute changing a direction in a horizontal direction of the virtual camera to a reference direction based on a further predetermined operation input different from the predetermined operation input[(para 146, Fig.8B)] .  

Koseki additionally teaches with respect to Claim 10.  The information processing system according to the claim 1, wherein the object is a character object, and the one or more processors are further configured to execute processing relating to control of the [(the guide character 20 {para 136} changes its greetings 24 according to hand action {Fig.6A & 7A})] .  

Koseki additionally teaches with respect to Claim 11. The information processing system according to the claim 1, wherein the one or more processors are further configured to execute generating a stereoscopic image based on the virtual camera[(para 131)] 

Koseki  in view of LE additionally teaches with respect to Claim 12. A non-transitory computer-readable storage medium having stored therein an information processing program executable by  one or more processors of an information processing apparatus, wherein the information processing program causes the one or more processors[(see analysis of claim 1 & para 95 of Koseki)] 

Koseki  in view of LE additionally teaches with respect to Claim 13. An information processing apparatus, comprising . one or more processors, wherein the one or more processors execute:	acquiring movement data based on an output of an inertia sensor provided in a goggle device and operation data to an operation portion:	 controlling a posture of a virtual camera in a virtual space based on the movement data:	performing, if at least a part of a predetermined object in the virtual space is included in a field of view of the virtual camera when there is a predetermined operation input, predetermined processing relevant to the predetermined object according to the predetermined operation input:	 and generating an image based on the virtual camera to be displayed on the display.  [(See analysis of claim 1 and the cited portions thereto)] 

Koseki in view of LE additionally teaches with respect to Claim 14. An information processing -7-NAKAMURA et al.Atty Docket No.: RYM-0723-4727 Appl. No. 16/507,169 method, comprising [(See analysis of claim 1 and the cited portions thereto)] 

Koseki in view of LE additionally teaches with respect to Claims 15-18: wherein the one or more processors is further configured to execute the predetermined processing based on the predetermined operation input to the operation portion being provided when the object is in the field of view of the virtual camera and to not execute the predetermined processing based on the predetermined operation input to the operation being provided when the object is not included in the field of view of the virtual space. [(Koseki para 147, 134, 149;; LE “user wearing the head-mounted display device can conveniently view the button. And apply the corresponding operation to the button.” see “Summary of the invention”  )] 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486